DETAILED ACTION
Election
Applicants’ election with traverse, of invention I and further election without traverse of SEQ ID NO:  32, L chain of BoNT 1-435, GA16 targeting 447-462 (SEQ ID NO:  8), GALR1, GALR2 and GALR3 receptors, enterokinase 442-446, HN of BoNT/A 491-906, GS5 436-411, and HX27 463-490 in their responses of November 18, 2020 and March 16, 2021 is acknowledged.  The elected invention is directed to the fusion protein of SEQ ID NO:  32 wherein residues 
1-435 are the L chain of BoNT,
436-441 are the first spacer GS5,
442-446 are an enterokinase cleavage motif,
447-462 are the GA16 targeting motif of SEQ ID NO:  8, which binds to GALR1, GALR2 and GALR3 receptors,
463-490 are the second spacer HY27, and
491-906 are the HN of BoNT/A.

Applicants’ traversal is based on the following arguments.  These arguments are not found to be persuasive for the reasons in each reply.  
(A) 	Applicants traverse the present Restriction as to Groups III and V and claim 14 of Group II. Section 121 of the Patent Act provides the statutory authority for requiring restriction between claims, and this statute expressly only permits restriction when "two or more independent and distinct inventions are claimed in one application." 35 U.S.C. § 121 (emphasis added). As such, restriction is only appropriate where the Office has established that the restricted inventions are both independent and distinct from each other.
(A) Reply:	MPEP 808 of June 2020 states the following.
808    Reasons for Insisting Upon Restriction [R-08.2012]
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required, i.e., the reasons for insisting upon restriction there between as set forth in the following sections.
and distinct inventions is not as per the MPEP, which the examiner must follow. 
Regarding restriction between products, between methods, between products and methods of making, and between products and methods of using, MPEP 806.05 states the following. 
806.05(f)    Process of Making and Product Made [R-08.2012]
A process of making and a product made by the process can be shown to be distinct inventions if either or both of the following can be shown: (A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

806.05(h)    Product and Process of Using [R-08.2012]
A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

806.05(j)    Related Products; Related Processes [R-10.2019]
To support a requirement for restriction between two or more related product inventions, or between two or more related process inventions, both two-way distinctness and reasons for insisting on restriction are necessary, i.e., separate classification, status in the art, or field of search. See MPEP § 808.02. See MPEP § 806.05(c) for an explanation of the requirements to establish two-way distinctness as it applies to inventions in a combination/subcombination relationship. For other related product inventions, or related process inventions, the inventions are distinct if
(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the inventions as claimed are not obvious variants; and
(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 802.01.

The restriction/election requirement of May 19, 2020 stated the following, which justifies restriction based on the above sections of the MPEP. 
Inventions are independent if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP 806.04, 808.01). Also, product and process inventions are distinct if: (1) the process as claimed can be used to make another and materially different product, (2) the product claimed can be used in a materially different process of using that product, or (3) the product claimed 
The polynucleotide of Invention II is related to the fusion protein of Invention I by virtue of encoding the same. The DNA molecule has utility for the recombinant production of the fusion protein in host cells. Although the DNA molecule and polypeptide are related, since the DNA encodes the specifically claimed fusion protein, they are distinct inventions because they are physically and functionally distinct chemical entities, and the fusion protein product can be made by another and materially different process, such as by synthetic peptide synthesis. Further, the DNA may be used for processes other than the production of the polypeptide, such as in a nucleic acid hybridization assay.
The methods of Inventions III and V are related to the fusion protein of Invention I as a product and process of using. The inventions are distinct because the fusion protein can also be used for making an antibody.
Inventions I and IV are unrelated because the products of Inventions I and IV are physically and functionally distinct chemical entities.
Invention I is unrelated to Invention VI because the methods of Invention VI neither use the products of Invention I nor make said products.
Invention II is unrelated to Inventions III, V, and VI because the methods of Inventions III, V, and VI can neither use the products of Invention II nor be used to make said products.
Inventions II and IV are unrelated because the products of Inventions II and IV are physically and functionally distinct chemical entities.
The method of Invention III is related to the di-chain fusion protein of Invention IV as process of making and product made. The inventions are distinct because the di-chain fusion protein can also be made by chemical synthesis.
Inventions III, V, and VI are independent because the methods of Inventions III, V, and VI comprise different steps, utilize different products and/or produce different results.
Invention IV is unrelated to Invention V because the methods of Invention V neither use the products of Invention IV nor make said products.
The method of Invention VI is related to the di-chain fusion protein of Invention IV as a product and process of using. The inventions are distinct because the di-chain fusion protein can also be used for making an antibody.
(B) In the present case, the Office has not established that the claims of Groups I, III, and V, and claim 14 of Group II are independent of each other. In fact, they are not independent, i.e., "unrelated" to each other. See MPEP § 802.01. Indeed, the Office has acknowledged that "[t]he methods of Inventions III and V are related to the fusion protein of 
(B) Reply:	See reply (A) above.
The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-10 were filed on May 20, 2019.  With the filing of October 30, 2019 no claims have been cancelled, claims 1-20 have been amended, and no claims have been added.  With the instant filing of November 18, 2020, no claims have been cancelled, claims 8 and 16 have been amended, and no claims have been added.  Claims 1-20 are pending.  Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-11, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is August 27, 2012, the filing date of 13/595,927, which disclosed the recited subject matter.  
AIA -First Inventor to File Status
Based on the effective filing date of August 27, 2012 the present application is being examined under the pre-AIA , first to invent provisions.
Title-Objections
	The title is objected to because it is not sufficiently descriptive of the claimed invention.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 
Abstract
	It is noted that there are two abstract that are not identical.  It is requested that applicants confirm which is to be used.
Drawings-Objections
The drawings of May 20, 2019 are objected to for the following reasons.
Figure 3 is objected to because the construct named ‘Fusion 1’ is not disclosed by the figure or the specification.
Figure 3A is objected to because two data curves are labeled with solid circles.
Figure 3A is objected to because the difference between the open and closed circles for “Fusion 1” are not explained.
Figures 5-6 are objected to because the serotype of the LC and HT domains are not disclosed.  For purposes of examination, they are assumed it is serotype A.  It is requested that applicants confirm or refute this assumption. 
Figure 9 is objected to because the exact proteins used are not disclosed.
Specification-Objections
	The specification is objected to for disclosing sequences that are not identified by a sequence identifier number (SEQ ID NO: )., e.g., tables 1-3.  The sequence rules embrace all nucleotide sequences with ten or more bases and all amino acid sequences with four or more amino acids.  Said sequences must be disclosed in a sequence listing and identified by a specific SEQ ID NO: (MPEP 2421.02).  37 CFR 1.821(d) requires the use of the assigned sequence identifier number in all instances where the description or claims of a patent application discuss sequences, regardless of whether a given sequence is also embedded in the text of the description or claims of an application. Applicant is required to check the disclosure completely and to make corrections to identify all of the sequences disclosed therein by sequence identifier numbers.

The specification is objected to for failing to define the abbreviation “CPGA”.
The specification is objected to for failing to define the abbreviation “CPGA16”.
The specification is objected to for failing to define the abbreviation “EN”.
The specification is objected to for failing to define the abbreviation “HT”.
The specification is objected to for failing to define the abbreviation “ORL-1”.
	
Information Disclosure Statement
It is noted that applicants have submitted a very large Information Disclosure Statement (IDS) with their application.  These bring the number of cited references to about 150 items.  Because of the size, the IDSs are not helpful, as their effect is to obscure any important information that may be contained therein.   Applicants are advised that the Office has limited time in which to consider IDS submissions, and, consequently, the IDSs have been considered only as far as the titles presented therein.  The initials of the examiner placed below the citations on the PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner only to the extent noted above.
Applicants are requested to point out which references are most pertinent to the patentability of the instant claims and to the point of novelty. This request is not a formal request for information under 37 CFR 1.105, but an informal request to help expedite prosecution, focus the examiner's attention on the substantive issues in this case, and ensure the validity and 
The following comments are additionally made.  Applicants filed the following statement on May 20, 2019.
In accordance with 37 C.F.R. § 1.98, Applicant is not providing copies of the references cited herein as these references are U.S. patents or patent application publications and/or were cited in parent U.S. Patent Application No. 15/661,433, to which this application relies on for an earlier effective filing date under 35 U.S.C. § 120. Copies of the cited references will be submitted at the request of the Examiner, however.

The examiner has considered the 146 documents filed in 15/661,433 and signs the IDSs herein based thereon.  If applicants wish the examiner to review documents not filed in 15/661,433, it is requested that they file said documents.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase “a non-cytotoxic protease” renders the claim indefinite.  It is unclear whether said phrase means (i) naturally occurring non-cytotoxic proteases or (ii) naturally occurring non-cytotoxic proteases and variants thereof.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) naturally occurring non-cytotoxic proteases and variants thereof.

For claim 1, the phrase “a translocation domain” renders the claim indefinite.  It is unclear whether said phrase means (i) naturally occurring translocation domain or (ii) naturally occurring translocation domains and variants thereof.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) naturally occurring translocation domains and variants thereof.
For claim 2, the phrase “comprises an amino acid sequence of from 6 to 16 amino acid residues” renders the claim indefinite.  It is unclear whether said phrase means (i) comprises an amino acid sequence of at least 6 amino acid residues or (ii) consists of an amino acid sequence of from 6 to 16 amino acid residues.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (i) comprises an amino acid sequence of at least 6 amino acid residues.
For claim 9, the phrases “a clostridial neurotoxin L-chain’ and ‘an IgA protease” renders the claim indefinite.  It is unclear whether said phrase means (i) only naturally occurring clostridial neurotoxin L-chains and IgA proteases or (ii) naturally occurring clostridial neurotoxin L-chains and IgA proteases as well as variants thereof.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) naturally occurring clostridial neurotoxin L-chains and IgA proteases as well as variants thereof.

For claim 10, the phrase ‘Hn domains’ renders the claim indefinite.  It is unclear whether said phrase means (i) naturally occurring Hn domains or (ii) naturally occurring Hn domains and variants thereof.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation and based on the assumption of the meaning for ‘clostridial neurotoxin’ above, for purposes of examination, it is assumed that said phrase means (ii) naturally occurring Hn domains and variants thereof.
Claim Rejections - Improper Markush Grouping
Claims 9 and 11 are rejected under the judicially approved “improper Markush grouping” doctrine as each encompasses an improper Markush grouping of alternatives. MPEP 803.02 states:
“Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.” (Examiner’s emphasis)
Thus, a Markush claim comprising members that do not have the same utility and a core structure necessary for said utility are improper.  Also see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011; p7166, section 4, ¶2) which states: “…a Markush claim may be rejected under the judicially approved ‘improper Markush grouping’ doctrine when the claim contains an improper grouping of alternatively useable species”.  

All encompassed fusion proteins of claim 11 do not all share a common, distinctive core structural element and a common, specific function that flows from said distinctive core structure, wherein said distinctive core structure and function constitute a special technical feature that is a contribution over the prior art.
It is noted that the restriction/election requirement of December 14, 2016 stated:
“If the elected species is encompassed by a recited proper Markush group, Applicants are requested to identify all members of the proper Markush group. In addition, Applicants are requested to identify the common, inventive core structure shared by said members and the common, specific function that flows from said core structure. MPEP 803.02, 808.01(a)”  

However, since applicants did not so identify a proper Markush grouping comprising the elected protein and no generic claim is currently allowable, any additional species are restricted.
In response to this rejection, applicants are required to either (i) present a sufficient showing that the species recited in the alternative of the claims, in fact, share a single, specific structural element  and a common use that flows from the shared single, specific structural element, (ii) amend the claims to recite only individual species or grouping of species that share a single, specific structural element  and a common use that flows from the shared single, specific structural element, or (iii) present a sufficient showing, or assert on the record, that the species recited in the alternative of the claims are obvious over each other.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 1-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the following.  
Claims 1-10 of US 8012491 (galanin TM; SEQ ID NO:  181).
Claims 1-35 of US 8067200 (galanin TM; claim 19).
Claims 1-23 of US 8399400 (galanin TM; col 15 ¶4).
Claims 1-12 and 19-24 of US 8399401 (galanin TM; claim 20).
Claims 1-17 of US 8512984 (galanin TM; col15 ¶4).
Claims 1-15 of US 8546108 (galanin TM; SEQ ID NO:  101).
Claims 1-15 of US 8603779 (galanin TM; claim 1).
Claims 1-28 of US 8940870 (galanin TM; col15 ¶4).
Claims 1-16 of US 9012195 (galanin TM; col15-Table).
Claims 1-22 of US 9072736 (galanin TM; col16-Table).
Claims 1-2 of US 9340813 (galanin TM; SEQ ID NO:  101).
Claims 1-8 of US 9474807 (galanin TM; col18-Table).
Claims 1-8, 10-18, 22-24, and 27-31 of US 10081803 (galanin TM; p8 ¶5).
Claims 1-22 of US 10619146 (galanin TM; p27-Table).

Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claims 1-11 herein and claims of the other patents are both directed to fusion proteins (and/or rendered obvious by the specification or sequence listing therein) said fusion proteins comprising: 
a non-cytotoxic protease, which protease cleaves a protein of the exocytic fusion apparatus of a nociceptive sensory afferent;
a galanin Targeting Moiety that binds to a Binding Site on the nociceptive sensory afferent, which Binding Site endocytoses to be incorporated into an endosome within the nociceptive sensory afferent;

a translocation domain that translocates the protease from within an endosome, across the endosomal membrane and into the cytosol of the nociceptive sensory afferent, wherein the Targeting Moiety is located between the protease cleavage site and the translocation domain; and
a first spacer located between the non-cytotoxic protease and the protease cleavage site, wherein said first spacer comprises an amino acid sequence of from 4 to 25 amino acid residues; a second spacer located between the galanin Targeting Moiety and the translocation domain, wherein said second spacer comprises an amino acid sequence of from 4 to 35 amino acid residues.

The portion of the specification in the cited patents and applications includes embodiments that would anticipate claims 1-11 herein, as stated above.   Claims 1-11 herein cannot be considered patentably distinct over claims of the other patents and applications when there are specifically recited embodiments that would anticipate claims 1-11 herein.  Alternatively, claims 1-11 herein cannot be considered patentably distinct over claims of the other patents and applications when there are specifically disclosed embodiments therein that supports claims of said patents and applications and fall within the scope of claims 1-11 herein, because it would have been obvious to a skilled artisan to modify products and methods of claims of the other patents and applications by selecting specifically disclosed embodiments that supports those claims, i.e., the fusion proteins as described above.  One having ordinary skill in the art would have been motivated to do this, because such embodiments are disclosed as being a preferred embodiment within the claims, specification, or sequence listing of the other patents and applications.  
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer 
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1-11 are rejected under 35 U.S.C. 102(b) as being anticipated by Wang et al, 2010 (US 20100233741, now US 8455203).  Wang et al teaches (SEQ ID NO:  131 therein) a single chain fusion protein having 98% identity with SEQ ID NO:  32 herein, said fusion protein comprising, from the N-terminus to C-terminus:
the LC/A non-cytotoxic protease (residues 1-435 of SEQ ID NO:  32), 
the first spacer (GS5-GGGGSA Table 1; residues 436-441 of SEQ ID NO:  32), 
the enterokinase cleavage motif DDDDK (p10; residues 442-446 of SEQ ID NO:  13),
the galanin targeting moiety of SEQ ID NO:  8 (GWTLNSAGYLLGPHAV, residues 447-462 of SEQ ID NO:  32),  					     
the translocation domain of C. botulinum neurotoxin type A (residues 491-905 of SEQ ID NO:  32 w/ a D906E substitution),  
 
Therefore, claims 1-11 are rejected under 35 U.S.C. 102(b) as being anticipated by Wang et al, 2010.
It is noted that, as discussed in the parent case, 14422574, SEQ ID NO:  131 of Wang is identical to SEQ ID NO:  13 herein.  
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-11 are rejected under 35 U.S.C. 112, first paragraph/enablement, because the specification, while being enabling for the fusion constructs tested in figures 51, does not reasonably provide enablement for any single chain polypeptide fusion protein having any structure and comprising:
any non-cytotoxic protease having any structure capable of cleaving a protein of the exocytic fusion apparatus of a nociceptive sensory afferent; 

any translocation domain having any structure capable of translocating the protease from within the endosome, across the endosomal membrane, and into the cytosol of the nociceptive sensory afferent.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claim 1 is so broad as to encompass any single chain polypeptide fusion protein having any structure and comprising:
any non-cytotoxic protease having any structure capable of cleaving a protein of the exocytic fusion apparatus of a nociceptive sensory afferent; 
any galanin-targeting moiety having any structure that binds to a binding site on the nociceptive sensory afferent, wherein the binding site is capable of being incorporated into an endosome within the nociceptive sensory afferent; and
any translocation domain having any structure capable of translocating the protease from within the endosome, across the endosomal membrane, and into the cytosol of the nociceptive sensory afferent.


Claims 7-8 are so broad as to encompass any such fusion protein wherein the galanin-targeting moiety comprises an amino acid sequence having at least 70% sequence identity to SEQ ID NO: 7 or SEQ ID NO: 8.  
Claim 9 is so broad as to encompass any such fusion protein wherein the non-cytotoxic protease is any clostridial neurotoxin L-chain or any IgA protease, including variants thereof.  
Claim 10 is so broad as to encompass any such fusion protein wherein the translocation domain is any HN domain of any clostridial neurotoxin and variants thereof. 
Claim 11 is so broad as to encompass any such fusion protein comprising an amino acid sequence having at least 90% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 10, 11, 13, 14, 16, 17, 19, 20, 22, 23, 25, 26, 28, 29, 31, 32, 33, 34, 35, 36, 37, 38, 39,40, 41,42, 43,44, 45, 46, 47, 48, 49, 50, 53, 56, and 59. 
 It is noted that by use of “comprising” language in claims 1-4, 7-8, and 11, claims 1-11  encompass fusion polypeptides, wherein the desired activity is not derived from the sequence homologous to SEQ ID NOs: 7-8, 10, 11, 13, 14, 16, 17, 19, 20, 22, 23, 25, 26, 28, 29, 31, 32, 33, 34, 35, 36, 37, 38, 39,40, 41,42, 43,44, 45, 46, 47, 48, 49, 50, 53, 56, and 59.  Applicants are urged to contact the Examiner to discuss the use of “comprising” language when reciting proteins and nucleic acid molecules.
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of fusion proteins broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activities requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claims 1-11, which encompasses all single chain polypeptide fusion protein having any structure and comprising:
any non-cytotoxic protease having any structure capable of cleaving a protein of the exocytic fusion apparatus of a nociceptive sensory afferent; 
any galanin-targeting moiety having any structure that binds to a binding site on the nociceptive sensory afferent, wherein the binding site is capable of being incorporated into an endosome within the nociceptive sensory afferent; and
any translocation domain having any structure capable of translocating the protease from within the endosome, across the endosomal membrane, and into the cytosol of the nociceptive sensory afferent, and
variants thereof as discussed above.

The specification does not support the broad scope of claims 1-11 because the specification does not establish: (A) regions of the fusion protein’s structure which may be modified without affecting the desired activities; (B) the general tolerance of the desired activities activity to structural modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.

Written Description
Claims 1-11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any single chain polypeptide fusion protein having any structure and comprising:
any non-cytotoxic protease having any structure capable of cleaving a protein of the exocytic fusion apparatus of a nociceptive sensory afferent; 
any galanin-targeting moiety having any structure that binds to a binding site on the nociceptive sensory afferent, wherein the binding site is capable of being incorporated into an endosome within the nociceptive sensory afferent; and
any translocation domain having any structure capable of translocating the protease from within the endosome, across the endosomal membrane, and into the cytosol of the nociceptive sensory afferent, and
variants thereof as discussed above under ‘Enablement’.

 This is an infinite/large genus, as the fusion proteins may have essentially any structure.  Only a very small number of specifically identified fusion proteins having the desired activities are disclosed in the specification, and these are limited to those disclosed in figure 5.  No other specific derivatives of this claimed sequence are disclosed.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of cleaving a protein of the exocytic fusion apparatus of a nociceptive 
Consequently, there is no evidence that any other representative species of this infinite genus beyond those disclosed that are listed above (figure 5) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a very small number of species of the claimed genus are disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.

To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	
	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is based on the assumption that the LC and Hn domains are serotype A.  See above under objections to the drawings.